Order entered April 15, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00256-CV

                      IN THE INTEREST OF M.F. AND. L.B., CHILDREN

                        On Appeal from the 354th Judicial District Court
                                     Hunt County, Texas
                                Trial Court Cause No. 85,906

                                           ORDER
       Before the Court is appellant’s April 11, 2019 motion for an extension of time to file her

brief. We GRANT the motion and extend the time to May 1, 2019. We caution appellant that

further extension requests in this accelerated appeal involving the termination of parental rights

will be disfavored.


                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE